Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 1/13/2020. Wherein claims 1-8 are pending and ready for examination.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al (US20140254466A1)  in view of MURAKAMI et al (20130346991 Al).
With respect to independent claims:
Regarding claim(s) 1,  Wurster et al teach an information processing device comprising:
a receiver configured to receive a packet for one-way communication including data; and a processor configured to: (Wurster, [0069] FIG. 1 illustrates an exemplary communication system 100 that may be used in various embodiments. The communication system 100 effectively enables wireless identity transmitters 1 10 (e.g., Bluetooth® LE transmitters) to transmit broadcast messages that include identification information to the central server 120 via a plurality of mobile proximity broadcast receivers 138 and/or stationary proximity broadcast receivers 142, without the need to negotiate a direct communication link. Such broadcast messages may be collected automatically by any proximity broadcast receiver within proximity (or broadcast range) of wireless identity transmitters 1 10.)
execute an application that processes the data; and (Wurster, [0108], the mobile proximity broadcast receiver 138 may include a core client module 1 15 that may be software, instructions, routines, applications, operations, or other circuitry utilized to process received broadcast messages from proximate wireless identity transmitters 1 10. The core client module 1 15 may also handle communications between the proximity broadcast receivers 142, 138 and the central server 120, such as transmitting sighting messages and receiving return messages from the central server 120. For example, the core client module 1 15 may operate as a background service that performs operations, such as uploading or transmitting sighting messages, without interaction from a user.)
adjust an intermittent reception parameter for controlling an intermittent reception operation of the receiver so that: when the application is operating in a background, a duty ratio of the intermittent reception operation is smaller than when the application is operating in a foreground; and (Wurster, [0048], broadcast messages of the first packet format may only be handled via background processes in the proximity broadcast receiver and therefore may not be efficiently addressed. [0175], the first packet may include a command for any proximate recipient device to initiate (or wake) firmware associated with messages of the second packet format. As another example, the first packet may include a token that may cause an application to come to the foreground of the proximity broadcast receiver 138 and start listening for messages having a different packet format. [0180], the proximity broadcast receiver 138 may change the duty cycle for an application to increase the frequency (adjust an intermittent reception parameter) at which the application monitors for the receipt of packets of the second packet format at the receiver. The frequency increased, the reception rate increased, 
However, Wurster et al fail to teach when the application is not running, the duty ratio is smaller than when the application is operating in the background, wherein the application operating in the background indicates that the application is running but is in a noncontrollable state, and the application operating in the foreground indicates that the application is in a controllable state.
MURAKAM et al teach when the application is not running, the duty ratio is smaller than when the application is operating in the background, wherein the application operating in the background indicates that the application is running but is in a noncontrollable state, and the application operating in the foreground indicates that the application is in a controllable state. (MURAKAM, [0050]-0051], an application having an environment where the user may actually perform screen operations is a foreground application and an application having an environment where the user does not actually perform screen operations is a background application. It is obvious and well known that when the applicant is not running, no duty perform. Therefore, when the application is not running, the duty ratio is smaller than when the application is operating in the background. )
Therefore, it would have been obvious to a person of ordinary skill to use when the application is not running, the duty ratio is smaller than when the application is operating in the background, wherein the application operating in the background indicates that the application is running but is in a noncontrollable state, and the application operating in the foreground indicates that the application is in a controllable state as taught by MURAKAM et al. The motivation/suggestion would have been because there is a need to improve the processing capability of a CPU. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Claim(s) 7 and 8 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2,  Wurster- MURAKAM  teaches the information processing device according to claim 1, wherein: the intermittent reception parameter includes a reception interval indicating a time interval at which the receiver performs a reception operation; and the processor is configured to adjust the reception interval to a first value when the application is operating in the foreground; and adjust the reception interval to a second value larger than the first value when the application is operating in the background. (Wurster, [0048], broadcast messages of the first packet format may only be handled via background processes in the proximity broadcast receiver and therefore may not be efficiently addressed. [0175], the first packet may include a command for any proximate recipient device to initiate (or wake) firmware associated with messages of the second packet format. As another example, the first packet may include a token that may cause an application to come to the foreground of the proximity broadcast receiver 138 and start listening for messages having a different packet format. [0180], the proximity broadcast receiver 138 may change the duty cycle for an application to increase the frequency (duty ratio of the intermittent reception operation) at which the application monitors for the receipt of packets of the second packet format at the receiver. [0045] a wireless identity transmitter may be configured to format and transmit broadcast messages of at least two different packet formats that may enable a nearby proximity broadcast receiver (e.g., a smartphone) to adjust the receiver, or otherwise change a behavior of the receiver (adjust an intermittent reception parameter), and efficiently process data from the messages with the adjusted receiver.)

Regarding claim(s) 3,  Wurster- MURAKAM  teaches the information processing device according to claim 1, wherein: the intermittent reception parameter includes a reception period indicating a duration of a reception operation performed by the receiver; and (Wurster, [0045], the wireless identity transmitter may further broadcast a second Bluetooth advertisement packet crafted to be detected and processed by the adjusted receiver, such as via a Bluetooth subsystem with an increased duty cycle (duration of a reception operation performed by the receiver.)).
the processor is configured to adjust the reception period to a third value when the application is operating in the foreground; and adjust, the reception period to a fourth value smaller than the third value when the application is operating in the background. (Wurster, [0045], 

Regarding claim(s) 4,  Wurster- MURAKAM  teaches the information processing device according to claim 1, wherein: the intermittent reception parameter includes a reception interval, and a reception period;  the reception interval indicating a time interval at which the receiver performs a reception operation; the reception period indicating a duration of the reception operation; the processor is configured to adjust the reception interval to a first value and adjust the reception period, to a third value when the application is operating in the foreground.; and the processor is configured to adjust, the reception interval to a second value larger than the first value and adjust the reception period to a fourth value smaller than the third value when the application is operating in the background. (Wurster, [0045], the proximity broadcast receiver device may adjust a software implementation by waking the software implementation and/or changing a duty cycle of the software implementation. For example, a wireless identity transmitter may broadcast a first Bluetooth advertisement packet crafted to be detected by a particular operating system and to cause a proximity broadcast receiver (e.g., a smartphone) to wake an application or to reconfigure the application to execute more specific scans for subsequent broadcast messages of different packet formats. The wireless identity transmitter may further broadcast a second Bluetooth advertisement packet crafted to be detected and processed by the adjusted receiver, such as via a Bluetooth subsystem with an increased duty cycle. It would be obvious or person with ordinary skill to adjust the reception period to multiple value. [0180], the proximity broadcast receiver 138 may change the 

Regarding claim(s) 6,  Wurster- MURAKAM  teaches the information processing device according to claim 1, wherein: the processor is further configured to calculate a transmission interval based on a result of reception of the packet by the receiver, the transmission interval indicating a time interval at which the packet is transmitted; and the processor is configured to adjust the intermittent reception parameter based further on the calculated transmission interval. (Wurster, [0180], the proximity broadcast receiver 138 may change the duty cycle for an application to increase the frequency at which the application monitors for the receipt of packets of the second packet format at the receiver. The second software implementation may or may not be awakened or launched from a dormant or cold state based on the detected presence of the second proximity system.)

2.	Claim(s) 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al (US20140254466A1)  in view of MURAKAMI et al (20130346991 Al) in view of CHEONG et al (US20170011210 A1).
Regarding claim(s) 5,  Wurster and MURAKAM  fail to teach the information processing device according to claim 1, wherein: the packet for one-way communication includes, as the data, a measurement result of a quantity related to information of a user; the application is configured to estimate a health condition of the user based on the measurement result; and the processor is configured to adjust the intermittent reception parameter so that when the application estimates that the health condition of the user is bad, the duty ratio is smaller than when the application estimates that the health condition of the user is good. 
However, CHEONG et al fail to teach wherein: the packet for one-way communication includes, as the data, a measurement result of a quantity related to information of a user; the application is configured to estimate a health condition of the user based on the measurement result; and the processor is configured to adjust the intermittent reception parameter so that when the application estimates that the health condition of the user is bad, the duty ratio is smaller than when the application estimates that the health condition of the user is good. (CHEONG, [0529], Fig. 36; in operation 840, the period of obtaining the bio signal/information may be varied depending on the difference between the bio information value and the preset value or previous bio information. In case the bio information value is within the threshold range or less than the threshold value, the electronic device may determine that there is no substantial variation in the bio information and may increase the period of obtaining the bio signal/information (or interval of obtaining) or may stop obtaining the bio signal/information.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein: the packet for one-way communication includes, as the data, a measurement result of a quantity related to information of a user; the application is configured to estimate a health condition of the user based on the measurement result; and the processor is configured to adjust the intermittent reception parameter so that when the application estimates that the health condition of the user is bad, the duty ratio is smaller than when the application estimates that the health condition of the user is good as taught by CHEONG et al. The motivation/suggestion would have been because there is a need to provide an electronic device allowing for easy exchanging of wearing portions depending on the user's preference or his body features (e.g., the curvature of his wrist). Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456